Exhibit 10.2

 
KEY EXECUTIVE EMPLOYMENT
AND SEVERANCE AGREEMENT
 


 
By and Between
 


 
INTEGRYS ENERGY GROUP, INC.
 


And
 
_______________________
 


As Amended and Restated Effective January 1, 2009
 

 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 
 

Section  
 Page
      1.   Definitions
    2
   (a) Act 
 2
 
 (b)
Affiliate and Associate
 2
   (c) Beneficial Owner
 3
   (d) Cause
 4
   (e) Change in Control of the Company
 5
   (f) Code
 6
   (g) Continuing, Director
 6
   (h) Covered Termination
 6
   (i) Employment Period
 7
   (j) Good Reason
 7
   (k) Normal Retirement Date
 8
   (l) Person
 8
 
 (m) Separation from Service
 8
   (n) Termination of Employment
 9
 
 (o) Termination Date
 10
 2. Termination or Cancellation Prior to Change in Control 
 13
 3.    Employment Period 
 14
 4. Duties 
 14
 5. Compensation 
 15
 6. Annual Compensation Adjustments 
 18
 7.
Termination For Cause or Without Good Reason 
 18
 8. Termination Giving Rise to a Termination Payment 
 19
 9. Payments Upon Termination 
 21
 
 (a) Accrued Benefits
21
   (b) Termination Payment
 22
 10.  Death
28
 11.  Retirement
 28
 12.  Termination for Disability
 29
 13.  Termination Notice and Procedure
 29
 14.  Further Obligations of the Executive
 30
   (a) Competition 
 30
   (b) Confidentiality
 31
 15.  Expenses and Interest
 32
 16.  Payment Obligations Absolute
32
 17.  Successors
 33
 18.  Severability
 34
 19.  Amendment
 34
 20.  Withholding
 34
 21.  Certain Rules of Construction
 35
 22.  Governing Law; Resolution of Disputes
 35
 23.  Notice
 36

 
 
i

--------------------------------------------------------------------------------


 
 24.
No Waiver
 36

 25. Headings 
 36
 26.
Code Section 409A Compliance
36

 


ii 
 

--------------------------------------------------------------------------------

 
 

 
KEY EXECUTIVE EMPLOYMENT AND SEVERANCE AGREEMENT
 


THIS AGREEMENT, made and entered into as of the _____ day of __________________,
2008, by and between Integrys Energy Group, Inc., a Wisconsin corporation
(hereinafter referred to as the “Company”), and _____________________
(hereinafter referred to as “Executive”).
 
W I T N E S S E T H
 
 
WHEREAS, the Executive and the Company are parties to a key Executive Employment
and Severance Agreement that was originally effective as of September 9, 2004;
 
WHEREAS, the Executive is employed by the Company and/or a subsidiary of the
Company (the “Employer”) in a key executive capacity and the Executive’s
services are valuable to the conduct of the business of the Company;
 
WHEREAS, the Executive possesses intimate knowledge of the business and affairs
of the Company and has acquired certain confidential information and data with
respect to the Company;
 
WHEREAS, the Company desires to insure, insofar as possible, that it will
continue to have the benefit of the Executive’s services and to protect its
confidential information and goodwill;
 
WHEREAS, the Company recognizes that circumstances may arise in which a change
in control of the Company occurs, through acquisition or otherwise, thereby
causing current uncertainty about the Executive’s future employment with the
Employer without regard to the Executive’s competence or past contributions,
which uncertainty may result in the loss of valuable services of the Executive
to the detriment of the Company and its shareholders, even if such a change in
control never does in fact occur, and the Company and the Executive wish to

 
 

--------------------------------------------------------------------------------

 

provide reasonable security to the Executive against changes in the Executive’s
relationship with the Company in the event of certain changes in control;
 
WHEREAS, the Company and the Executive are desirous that any proposal for a
change in control or acquisition of the Company will be considered by the
Executive objectively and with reference only to the best interests of the
Company and its shareholders;
 
WHEREAS, the Executive will be in a better position to consider the Company’s
best interests if the Executive is afforded reasonable security, as provided in
this Agreement, against altered conditions of employment which could result from
any such change in control or acquisition; and
 
WHEREAS, it is desirable to amend and restate the Key Executive Employment and
Severance Agreement between the Executive and the Company;
 
NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements hereinafter set forth, the parties hereto mutually covenant and
agree as follows, which shall replace the Key Executive Employment and Severance
Agreement presently in effect between the Executive and the Company:
 
1. Definitions.
 
(a) Act.  For purposes of this Agreement, the term “Act” means the Securities
Exchange Act of 1934, as amended.
 
(b) Affiliate and Associate.  An “Affiliate” of, or a person “affiliated” with,
a specified person, is a person that directly, or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
the person specified and the term “Associate” used to indicate a relationship
with any person, means:
 
(i) any corporation or organization (other than the registrant or a
majority-owned subsidiary of the registrant) of which such person is an officer
or partner or is,

 
2

--------------------------------------------------------------------------------

 

directly or indirectly, the beneficial owner of 10 percent or more of any class
of equity securities,
 
(ii) any trust or other estate in which such person has a substantial beneficial
interest or as to which such person serves as trustee or in a similar fiduciary
capacity, and
 
(iii) any relative or spouse of such person, or any relative of such spouse, who
has the same home as such person or who is a director or officer of the
registrant or any of its parents or subsidiaries.
 
(c) Beneficial Owner.  For purposes of this Agreement, a Person shall be deemed
to be the “Beneficial Owner” of any securities:
 
(i) which such Person or any of such Person’s Affiliates or Associates has the
right to acquire (whether such right is exercisable immediately or only after
the passage of time) pursuant to any agreement, arrangement or understanding, or
upon the exercise of conversion rights, exchange rights, rights, warrants or
options, or otherwise; provided, however, that a Person shall not be deemed the
Beneficial Owner of, or to beneficially own, (A) securities tendered pursuant to
a tender or exchange offer made by or on behalf of such Person or any of such
Person’s Affiliates or Associates until such tendered securities are accepted
for purchase or (B) securities issuable upon exercise of any rights agreement
that the Company may have in effect at a time before the issuance of such
securities;
 
(ii) which such Person or any of such Person’s Affiliates or Associates,
directly or indirectly, has the right to vote or dispose of or has “beneficial
ownership” of (as determined pursuant to Rule 13d-3 of the General Rules and
Regulations under the Act), including pursuant to any agreement, arrangement or
understanding; provided,

 
3

--------------------------------------------------------------------------------

 
 
however, that a Person shall not be deemed the Beneficial Owner of, or to
beneficially own, any security under this subparagraph (ii) as a result of an
agreement, arrangement or understanding to vote such security if the agreement,
arrangement or understanding:  (A) arises solely from a revocable proxy or
consent given to such Person in response to a public proxy or consent
solicitation made pursuant to, and in accordance with, the applicable rules and
regulations under the Act and (B) is not also then reportable on a Schedule 13D
under the Act (or any comparable or successor report); or
 
(iii) which are beneficially owned, directly or indirectly, by any other Person
with which such Person or any of such Person’s Affiliates or Associates has any
agreement, arrangement or understanding for the purpose of acquiring, holding,
voting (except pursuant to a revocable proxy as described in Subsection 1(c)(ii)
above) or disposing of any voting securities of the Company.
 
(d) Cause.  “Cause” for termination by the Company of the Executive’s employment
in connection with a Change of Control of the Company shall, for purposes of
this Agreement, be limited to:
 
(i) the engaging by the Executive in intentional conduct not taken in good faith
which has caused demonstrable and serious financial injury to the Company, as
evidenced by a determination in a binding and final judgment, order or decree of
a court or administrative agency of competent jurisdiction, in effect after
exhaustion or lapse of all rights of appeal, in an action, suit or proceeding,
whether civil, criminal, administrative or investigative;
 
(ii) conviction of a felony (as evidenced by binding and final judgment, order
or decree of a court of competent jurisdiction, in effect after exhaustion of
all rights of

 
4

--------------------------------------------------------------------------------

 

appeal) which substantially impairs the Executive’s ability to perform his
duties or responsibilities; or
 
(iii) continuing willful and unreasonable refusal by the Executive to perform
the Executive’s duties or responsibilities (unless significantly changed without
the Executive’s consent).
 
(e) Change in Control of the Company.  For purposes of this Agreement, a Change
in Control of the Company shall be deemed to have occurred if:
 
(i) any Person (other than any employee benefit plan of the Company or of any
subsidiary of the Company, any Person organized, appointed or established
pursuant to the terms of any such benefit plan or any trustee, administrator or
fiduciary of such a plan) is or becomes the Beneficial Owner of securities of
the Company representing at least 30% of the combined voting power of the
Company’s then outstanding securities;
 
(ii) one-half or more of the members of the Board are not Continuing Directors;
 
(iii) there shall be consummated any merger, consolidation, or reorganization of
the Company with any other corporation as a result of which less than 50% of the
outstanding voting securities of the surviving or resulting entity are owned by
the former shareholders of the Company other than a shareholder who is an
Affiliate or Associate of any party to such consolidation or merger;
 
(iv) there shall be consummated any merger of the Company or share exchange
involving the Company in which the Company is not the continuing or surviving
corporation other than a merger of the Company in which each of the holders of
the Company’s Common Stock immediately prior to the merger have the same

 
5

--------------------------------------------------------------------------------

 

proportionate ownership of common stock of the surviving corporation
immediately  after the merger;
 
(v) there shall be consummated any sale, lease, exchange or other transfer (in
one transaction or a series of related transactions) of all, or substantially
all, of the assets of the Company to a Person which is not a wholly owned
subsidiary of the Company; or
 
(vi) the shareholders of the Company approve any plan or proposal for the
liquidation or dissolution of the Company.
 
(f) Code.  For purposes of this Agreement, the term “Code” means the Internal
Revenue Code of 1986, including any amendments thereto or successor tax codes
thereof.
 
(g) Continuing, Director.  For purposes of this Agreement, the term “Continuing
Director” means:
 
(i) any member of the Board of Directors of the Company who was a member of such
Board on the date of this Agreement;
 
(ii) any successor of a Continuing Director who is recommended to succeed a
Continuing Director by a majority of the Continuing Directors then on such
Board; and
 
(iii) additional directors elected by a majority of the Continuing Directors
then on such Board.
 
(h) Covered Termination.  Except as provided in 2(b), for purposes of this
Agreement, the term “Covered Termination” means any Termination of Employment
where the Termination Date is any date on or after the date on which a Change in
Control of the Company has occurred and prior to the end of the Employment
Period.

 
6

--------------------------------------------------------------------------------

 

(i) Employment Period.  For purposes of this Agreement, the term “Employment
Period” means a period commencing on the date of a Change in Control of the
Company, and ending at 11:59 p.m. Central Time on the earlier of the third
anniversary of such date or the Executive’s Normal Retirement Date.
 
(j) Good Reason.  For purposes of this Agreement, the Executive shall have a
“Good Reason” for termination of employment in connection with a Change in
Control of the Company in the event of:
 
(i) any breach of this Agreement by the Company, including specifically any
breach by the Company of its agreements contained in Sections 4, 5 or 6 hereof;
 
(ii) the removal of the Executive from, or any failure to reelect or reappoint
the Executive to, any of the positions held with the Company or the Employer on
the date of the Change in Control of the Company or any other positions with the
Company or the Employer to which the Executive shall thereafter be elected,
appointed or assigned, except in the event that such removal or failure to
reelect or reappoint relates to the termination by the Company of the
Executive’s employment for Cause or by reason of disability pursuant to Section
12 hereof;
 
(iii) a good faith determination by the Executive that there has been a
significant adverse change, without the Executive’s written consent, in the
Executive’s working conditions or status with the Company or the Employer from
such working conditions or status in effect during the 180-day period
immediately prior to the Change in Control of the Company, including but not
limited to (A) a significant change in the nature or scope of the Executive’s
authority, powers, functions, duties or responsibilities,

 
7

--------------------------------------------------------------------------------

 

or (B) a significant reduction in the level of support services, staff,
secretarial and other assistance, office space and accoutrements; or
 
(iv) failure by the Company to obtain the agreement referred to in Section 17(a)
hereof as provided therein.
 
(k) Normal Retirement Date.  For purposes of this Agreement, the term “Normal
Retirement Date” means the earlier of:
 
(i) “Normal Retirement Date” as defined in Part A of the Wisconsin Public
Service Corporation Retirement Plan, or any successor plan, as in effect on the
date of the Change in Control of the Company; or
 
(ii) such earlier retirement date chosen by the Executive prior to the
commencement of the Employment Period.
 
(l) Person.  For purposes of this Agreement, the term “Person” shall mean any
individual, firm, partnership, corporation or other entity, including any
successor (by merger or otherwise) of such entity, or a group of any of the
foregoing acting in concert.
 
(m) Separation from Service.  For purposes of this Agreement, the term
“Separation from Service” means the date on which the Executive has a
Termination of Employment or if later, separates from service (within the
meaning of Code Section 409A) from the Company and each other corporation, trade
or business that, with the Company, constitutes a controlled group of
corporations or group of trades or businesses under common control within the
meaning of Code Sections 414(b) or (c).  For this purpose, Code Sections 414(b)
and (c) shall be applied by substituting “at least 50 percent” for “at least 80
percent” each place it appears.     Specifically, if Executive continues to
provide services to the Company or an affiliate in a

 
8

--------------------------------------------------------------------------------

 

capacity other than as an employee, such shift in status is not automatically a
Separation from Service.
 
(n) Termination of Employment.  For purposes of this Agreement, the Executive’s
“Termination of Employment” shall occur when the Company and Executive
reasonably anticipate that no further services will be performed by the
Executive for the Company after a certain date or that the level of bona fide
services the Executive will perform after such date as an employee of the
Company will permanently decrease to no more than 20% of the average level of
bona fide services performed by the Executive (whether as an employee or
independent contractor) for the Company over the immediately preceding 36-month
period (or such lesser period of services).  For purposes of this definition,
the term Company includes each other corporation, trade or business that, with
the Company, constitutes a controlled group of corporations or group of trades
or businesses under common control within the meaning of Code Sections 414(b) or
(c).  For this purpose, Code Sections 414(b) and (c) shall be applied by
substituting “at least 50 percent” for “at least 80 percent” each place it
appears.  An Executive is not considered to have a Termination of Employment if
the Executive is absent from active employment due to military leave, sick leave
or other bona fide leave of absence if the period of such leave does not exceed
the greater of (i) six months, or (ii) the period during which the Executive’s
right to reemployment by the Company or controlled group member is provided
either by statute or by contract; provided that if the leave of absence is due
to a medically determinable physical or mental impairment that can be expected
to result in death or last for a continuous period of not less than six months,
where such impairment causes the Executive to be unable to perform the duties of
his or her position of employment or any substantially similar position of
employment, the leave may be extended for up to 29 months without causing a

 
9

--------------------------------------------------------------------------------

 

Termination of Employment.  Further, for purposes of determining whether the
Executive has incurred a Termination of Employment, if the Executive is not
actively at work during the period that there exists a dispute pursuant to
Section 1(o)(v)(B) or (C), the Executive shall be considered to be on a bona
fide leave of absence for which his right to reemployment is guaranteed during
the period that begins on the date on which the Executive last performs active
services and ends on the Termination Date that ultimately is established
pursuant to Section 1(o)(v)(B) or (C).
 
(o) Termination Date.  For purposes of this Agreement, except as otherwise
provided in Section 2(b), Section 10(b) and Section 17(a) hereof, the term
“Termination Date” means:
 
(i) if the Executive’s employment is terminated by the Executive’s death, the
date of death;
 
(ii) if the Executive’s employment is terminated by reason of voluntary early
retirement, as agreed in writing by the Company and the Executive, the date of
such early retirement which is set forth in such written agreement;
 
(iii) if the Executive’s employment is terminated for purposes of this Agreement
by reason of disability pursuant to Section 12 hereof, the earlier of thirty
days after the Notice of Termination is given or one day prior to the end of the
Employment Period;
 
(iv) if the Executive’s employment is terminated by the Executive voluntarily
(other than for Good Reason), the date the Notice of Termination is given; and
 
(v) if the Executive’s employment is terminated by the Company (other than by
reason of disability pursuant to Section 12 hereof) or by the Executive for Good

 
10

--------------------------------------------------------------------------------

 

Reason, the earlier of thirty days after the Notice of Termination is given or
one day prior to the end of the Employment Period.  Notwithstanding the
foregoing,
 
(A) If termination is for Cause pursuant to Section 1(d)(iii) of this Agreement
and if the Executive has cured the conduct constituting such Cause as described
by the Company in its Notice of Termination within such thirty day or shorter
period, then the Executive’s employment hereunder shall continue as if the
Company had not delivered its Notice of Termination.
 
(B) If the Company (or the Employer) shall give a Notice of Termination for
Cause or by reason of disability and the Executive in good faith notifies the
Company that a dispute exists concerning the termination within the fifteen day
period following receipt thereof, then the Executive may elect to continue his
employment during such dispute, and the Termination Date shall be determined
under this paragraph.  If the Executive so elects and it is thereafter
determined that Cause or disability (as the case may be) did exist, the
Termination Date shall be the earlier of (1) the date on which the dispute is
finally determined, either (x) by mutual written agreement of the parties or (y)
in accordance with Section 22 hereof, (2) the date of the Executive’s death, or
(3) one day prior to the end of the Employment Period.  If the Executive so
elects and it is thereafter determined that Cause or disability (as the case may
be) did not exist, then the employment of the Executive hereunder shall continue
after such determination as if the Company (of the Employer) had not delivered
its Notice of Termination and there shall be no Termination Date arising out of
such Notice.  In either case, this Agreement continues, until the Termination
Date, if any, as if the Company (or the Employer) had not delivered the Notice
of Termination except that, if it

 
11

--------------------------------------------------------------------------------

 

is finally determined that the Company (or the Employer) properly terminated the
Executive for the reason asserted in the Notice of Termination, the Executive
shall in no case be entitled to a Termination Payment (as hereinafter defined)
arising out of events occurring after the Company delivered its Notice of
Termination.
 
(C) If the Executive shall in good faith give a Notice of Termination for Good
Reason and the Company (or the Employer) notifies the Executive that a dispute
exists concerning the termination within the fifteen day period following
receipt thereof, then the Executive may elect to continue his employment during
such dispute and the Termination Date shall be determined under this
paragraph.  If the Executive so elects and it is thereafter determined that Good
Reason did exist, the Termination Date shall be the earliest of (1) the date on
which the dispute is finally determined, either (x) by mutual written agreement
of the parties or (y) in accordance with Section 22 hereof, (2) the date of the
Executive’s death or (3) one day prior to the end of the Employment Period.  If
the Executive so elects and it is thereafter determined that Good Reason did not
exist, then the employment of the Executive hereunder shall continue after such
determination as if the Executive had not delivered the Notice of Termination
asserting Good Reason and there shall be no Termination Date arising out of such
Notice.  In either case, this Agreement continues, until the Termination Date,
if any, as if the Executive had not delivered the Notice of Termination except
that, if it is finally determined that Good Reason did exist, the Executive
shall in no case be denied the benefits described in Sections 8(b) and 9 hereof
(including a Termination Payment) based on events occurring after the Executive
delivered his Notice of Termination.

 
12

--------------------------------------------------------------------------------

 

(D) Except as provided in Paragraph (B) and (C) above, if the party receiving
the Notice of Termination notifies the other party that a dispute exists
concerning the termination within the appropriate period following receipt
thereof and it is finally determined that the reason asserted in such Notice of
Termination did not exist, then (1) if such Notice was delivered by the
Executive, the Executive will be deemed to have voluntarily terminated his
employment and the Termination Date shall be the earlier of the date fifteen
days after the Notice of Termination is given or one day prior to the end of the
Employment Period and (2) if delivered by the Company, the Company will be
deemed to have terminated the Executive other than by reason of death,
disability or Cause.
 
2. Termination or Cancellation Prior to Change in Control.
 
(a) Subject to Subsection 2(b) hereof, the Company (and the Employer) and the
Executive shall each retain the right to terminate the employment of the
Executive or terminate and cancel this Agreement at any time prior to a Change
in Control of the Company.  Subject to Subsection 2(b) hereof, in the event the
Executive’s employment is terminated by the Company (or the Employer) prior to a
Change in Control of the Company, this Agreement shall be terminated and
cancelled and of no further force and effect, and any and all rights and
obligations of the parties hereunder shall cease.  In the event the Executive’s
employment is terminated by the Executive prior to a Change in Control of the
Company, except for obligations of the Executive in Section 14(b) hereof which
shall survive such termination, this Agreement shall be terminated and cancelled
and of no further force and effect and any and all rights and obligations of the
parties except those in Section 14 shall cease.
 
(b) Anything in this Agreement to the contrary notwithstanding, if a Change in
Control of the Company shall occur and if the Executive’s employment with the
Company or a

 
13

--------------------------------------------------------------------------------

 

subsidiary of the Company shall have been terminated by the Company or the
Employer (other than a termination due to the Executive’s death or as a result
of the Executive’s disability) or if this Agreement shall have been otherwise
terminated and cancelled by the Company during the period of 180 days prior to
the date on which the Change in Control of the Company shall occur, then for all
purposes of this Agreement such termination of employment shall be deemed a
“Covered Termination” (and the Executive’s Termination Date shall be the date of
such termination of employment) and any such termination and cancellation of
this Agreement unless effected in the manner specified in Section 19 hereof,
shall be null and void unless it shall be reasonably demonstrated by the Company
that such termination of employment or termination and cancellation of this
Agreement:
 
(i) shall not have been at the request of a third party who had taken steps
reasonably calculated to effect a Change in Control of the Company; or
 
(ii) shall not otherwise have arisen in connection with or in anticipation of a
Change in Control of the Company.
 
3. Employment Period.  If a Change in Control of the Company occurs when the
Executive is employed by the Company or a subsidiary of the Company, the Company
will, or will cause the Employer to, continue thereafter to employ the Executive
during the Employment Period, and the Executive will remain in the employ of the
Employer in accordance with and subject to the terms and provisions of this
Agreement.  Any termination of the Executive’s employment during the Employment
Period, whether by the Company or the Employer, shall be deemed a termination by
the Company for purposes of this Agreement.
 
4. Duties.  During the Employment Period, the Executive shall, in the same
capacities and positions held by the Executive at the time of the Change in
Control of the

 
14

--------------------------------------------------------------------------------

 

Company or in such other capacities and positions as may be agreed to by the
Company and the Executive in writing, devote the Executive’s best efforts and
all of the Executive’s business time, attention and skill to the business and
affairs of the Employer, as such business and affairs now exist and as they may
hereafter be conducted.  The services which are to be performed by the Executive
hereunder are to be rendered in the same metropolitan area in which the
Executive was employed during the 180-day period prior to the time of such
Change in Control of the Company, or in such other place or places as shall be
mutually agreed upon in writing by the Executive and the Company from time to
time.  Without the Executive’s consent the Executive shall not be required to be
absent from such metropolitan area more than 45 days in any fiscal year of the
Company.
 
5. Compensation.  During the Employment Period, the Executive shall be
compensated as follows:
 
(a) The Executive shall receive, at reasonable intervals (but not less often
than monthly) and in accordance with such standard policies as may be in effect
immediately prior to the Change in Control of the Company, an annual base salary
in cash equivalent of not less than the Executive’s highest annual base salary
as in effect during the 180-day period immediately prior to the Change in
Control of the Company, subject to any deferral election then in effect and
subject to adjustment as hereinafter provided.
 
(b) The Executive shall receive fringe benefits at least equal in value to those
provided for the Executive at any time during the 180-day period immediately
prior to the Change in Control of the Company or, if more favorable to the
Executive, those provided generally at any time during the Employment Period to
executives of the Company (or the Employer) of comparable status and position to
the Executive.  The Executive shall be

 
15

--------------------------------------------------------------------------------

 

reimbursed, at such intervals and in accordance with such standard policies that
are most favorable to the Executive in effect at any time during the 180-day
period immediately prior to the Change in Control of the Company or, if more
favorable to the Executive, those provided generally at any time during the
Employment Period to executives of the Company (or the Employer) of comparable
status and position to the Executive, for any and all monies advanced in
connection with the Executive’s employment for reasonable and necessary expenses
incurred by the Executive on behalf of the Company, including travel expenses.
 
(c) The Executive shall be included, to the extent eligible thereunder (which
eligibility shall not be conditioned on the Executive’s salary grade or on any
other requirement which excludes persons of comparable status to the Executive
unless such exclusion was in effect for such plan or an equivalent plan
immediately prior to the Change in Control of the Company), in any and all plans
providing benefits for the Employer’s salaried employees in general, including
but not limited to retirement, savings, group life insurance, hospitalization,
medical, dental, profit sharing and stock bonus plans; provided, that, in no
event shall the aggregate level of benefits under such plans in which the
Executive is included be less than the aggregate level of benefits under plans
of the Company of the type referred to in this Section 5(c) in which the
Executive was participating at any time during the 180-day period immediately
prior to the Change in Control of the Company.
 
(d) The Executive shall annually be entitled to not less than the amount of paid
vacation and not fewer than the number of paid holidays to which the Executive
was entitled annually at any time during the 180-day period immediately prior to
the Change in Control of the Company or such greater amount of paid vacation and
number of paid holidays as

 
16

--------------------------------------------------------------------------------

 

may be made available annually to other executives of the Company (or the
Employer) of comparable status and position to the Executive.
 
(e) The Executive shall be included in all plans providing additional benefits
to executives of the Company of comparable status and position to the Executive,
including but not limited to deferred compensation, split-dollar life insurance,
supplemental retirement, pension restoration, stock option, stock appreciation,
stock bonus and similar or comparable plans; provided, that, in no event shall
the aggregate level of benefits under such plans be less than the aggregate
level of benefits under plans of the Company of the type referred to in this
Section 5(e) in which the Executive was participating at any time during the
180-day period immediately prior to the Change in Control of the Company; and
provided, further, that the Company’s obligation to include the Executive in
bonus or incentive compensation plans shall be determined by Subsection 5(f)
hereof.
 
(f) To assure that the Executive will have an opportunity to earn incentive
compensation after a Change in Control of the Company, the Executive shall be
included in any bonus plan of the Company or the Employer which shall satisfy
the standards described below (such plan, the “Bonus Plan”) if the Executive was
participating in a bonus plan or plans of the Company or the Employer in effect
at any time during the 180-day period immediately prior to the Change in Control
of the Company.  Bonuses under any such Bonus Plan shall be payable with respect
to achieving such financial or other goals reasonably related to the business of
the Company or the Employer as the Company or the Employer shall establish (the
“Goals”), all of which Goals shall be attainable, prior to the end of the
Employment Period, with approximately the same degree of probability as the
goals under any bonus plan or plans of the Company or the Employer as in effect
at any time during the 180-day period immediately prior to the Change in

 
17

--------------------------------------------------------------------------------

 

Control of the Company (whether one or more, the “Prior Bonus Plan”) and in view
of the Company’s or the Employer’s existing and projected financial and business
circumstances applicable at the time.  The amount of the bonus (the “Bonus
Amount”) that the Executive is eligible to earn under any such Bonus Plan shall
be no less than the amount of the Executive’s target award provided in such
Prior Bonus Plan, and in the event the Goals are not achieved such that the
entire target award is not payable, any such Bonus Plan shall provide for a
payment of a Bonus Amount equal to a portion of the target award reasonably
related to that portion of the Goals which were achieved.  Payment of the Bonus
Amount shall not be affected by any circumstance occurring subsequent to the end
of the Employment Period, including termination of the Executive’s employment.
 
6. Annual Compensation Adjustments.  During the Employment Period, the Board of
Directors of the Company or the Employer (or an appropriate committee thereof)
will consider and appraise, at least annually, the contributions of the
Executive to the Company, and in accordance with the Company’s or the Employer’s
practice prior to the Change in Control of the Company, due consideration shall
be given to the upward adjustment of the Executive’s base compensation rate, at
least annually:
 
(i) commensurate with increases generally given to other executives of the
Company or the Employer of comparable status and position to the Executive, and
 
(ii) as the scope of the Company’s or the Employer’s operations or the
Executive’s duties expand.
 
7. Termination For Cause or Without Good Reason.  If there is a Covered
Termination for Cause or due to the Executive’s voluntarily terminating his
employment other than for Good Reason (any such terminations to be subject to
the procedures set forth in Section

 
18

--------------------------------------------------------------------------------

 

13 hereof), then the Executive shall be entitled to receive only Accrued
Benefits pursuant to Section 9(a) hereof.
 
8. Termination Giving Rise to a Termination Payment.  (a) If there is a Covered
Termination by the Executive for Good Reason, or by the Company other than by
reason of:
 
(i) death,
 
(ii) disability pursuant to Section 12 hereof, or
 
(iii) Cause (any such terminations to be subject to the procedures set forth in
Section 13 hereof), then the Executive shall be entitled to receive, and the
Company shall promptly pay, Accrued Benefits and, in lieu of further base salary
for periods following the Termination Date, as liquidated damages and additional
severance pay and in consideration of the covenant of the Executive set forth in
Section 14(a) hereof, the Termination Payment pursuant to Section 9(b) hereof.
 
(b) If there is a Covered Termination and the Executive is entitled to Accrued
Benefits and the Termination Payment, then the Executive shall be entitled to
the following additional benefits:
 
(i) The Executive shall receive, at the expense of the Company, outplacement
services, on an individualized basis at a level of service commensurate with the
Executive’s status with the Company immediately prior to the Change in Control
of the Company (or, if higher, immediately prior to the termination of the
Executive’s employment), provided by a nationally recognized executive placement
firm selected by the Company; provided that the availability of outplacement
services shall not extend beyond December 31 of the second calendar year
following the calendar year in which

 
19

--------------------------------------------------------------------------------

 

occurs the Executive’s Separation from Service; and provided further, that the
cost to the Company of such services shall not exceed 15% of the Executive’s
annual base salary in effect immediately prior to the Change in Control of the
Company.
 
(ii) Until the earlier of the end of the Employment Period or such time as the
Executive has obtained new employment and is covered by benefits which in the
aggregate are at least equal in value to the following benefits, the Executive
shall continue to be covered, at the expense of the Company, by the most
favorable life insurance, hospitalization, medical and dental coverage, provided
to the Executive and his family during the 180-day period immediately prior to
the Change in Control of the Company or, if more favorable to the Executive, the
coverage in effect generally at any time thereafter for executives of the
Company (or the Employer) of comparable status and position to the Executive and
their families, subject to the following:
 
(A) If applicable, following the end of the COBRA continuation period, if such
hospitalization, medical or dental coverage is provided under a health plan that
is subject to Section 105(h) of the Code, benefits payable under such health
plan shall comply with the requirements of Treasury regulation section
1.409A-3(i)(1)(iv)(A) and (B) and, if necessary, the Company shall amend such
health plan to comply therewith.
 
(B) To the extent required in order to comply with Section 409A of the Code,
during the first six months following the Executive’s Separation from Service,
the Executive shall pay the Company for any life insurance coverage that
provides benefits under a group term life insurance policy.  Promptly following
the end of such six month period, the Company shall make a cash payment to the
Executive equal to the aggregate

 
20

--------------------------------------------------------------------------------

 

premiums paid by the Executive for such coverage, and thereafter such coverage
shall be provided at the expense of the Company for the remainder of the period.
 
9. Payments Upon Termination.
 
(a) Accrued Benefits.  For purposes of this Agreement, the Executive’s “Accrued
Benefits” shall include the following amounts, payable as described herein:
 
(i) all base salary for the time period ending with the Termination Date;
 
(ii) reimbursement for any and all monies advanced in connection with the
Executive’s employment for reasonable and necessary expenses incurred by the
Executive on behalf of the Company for the time period ending with the
Termination Date;
 
(iii) any and all other cash earned through the Termination Date and deferred at
the election of the Executive or pursuant to any deferred compensation plan then
in effect;
 
(iv) any bonus or incentive compensation otherwise payable to the Executive with
respect to the year in which termination occurs, or for any prior year or
incentive period to the extent that such bonus or incentive compensation is
otherwise payable to the Executive but has not been previously paid, under any
bonus or incentive compensation plan or plans in which the Executive is a
participant; and
 
(v) all other payments and benefits to which the Executive (or in the event of
the Executive’s death, the Executive’s surviving spouse or other beneficiary)
may be entitled as compensatory fringe benefits or under the terms of any
benefit plan of the Company, other than severance payments under the Company’s
(or the Employer’s) severance policies or practices, in the form most favorable
to the Executive which were in effect at any time during the 180-day period
immediately prior to the Change in

 
21

--------------------------------------------------------------------------------

 

Control of the Company or during the Employment Period.  Payment of Accrued
Benefits shall be made promptly in accordance with the Company’s prevailing
practice with respect to Subsections (i) and (ii) or, with respect to
Subsections (iii), (iv) and (v), pursuant to the terms of the benefit plan or
practice establishing such benefits.  Termination of the Executive’s employment
does not affect deferral or distribution elections that the Executive may have
in place with respect to the payment of any of the Accrued Benefits that are
subject to Code Section 409A, and payment of such amounts will be made pursuant
to the terms of the benefit plan or practice under which the deferral election
was made.
 
(b) Termination Payment.
 
(i) Subject to the limits set forth in Subsection 9(b)(ii) hereof, the
Termination Payment shall be an amount equal to (A) the Executive’s annual base
salary, at the highest rate as in effect at any time during the 180-day period
immediately prior to the Change in Control of the Company, as adjusted upward,
from time to time, pursuant to Section 6 hereof, plus (B) the amount of the
average annual bonus award (determined on an annualized basis for any bonus
award paid for a period of less than one year and excluding any year for which
the Executive did not participate in any bonus plan) paid to the Executive with
respect to the three complete fiscal years preceding the Termination Date (the
aggregate amount set forth in (A) and (B) hereof shall hereafter be referred to
as “Annual Cash Compensation”), times (C) the lesser of (1) 2.99 and (2) the
number of years or fractional portion thereof remaining in the Employment Period
determined as of the Termination Date.  Long-term incentive awards are not
considered for this purpose.  The Termination Payment shall be paid to the
Executive in cash equivalent on the last

 
22

--------------------------------------------------------------------------------

 

business day of the seventh month following the month in which occurs the
Executive’s Separation from Service (or as soon as practicable after, but in no
event later than 2½ months following the scheduled payment date in the case of
an Executive who is deemed to have a Covered Termination pursuant to Section
2(b)).  Such lump sum payment shall not be reduced by any present value or
similar factor, and the Executive shall not be required to mitigate the amount
of the Termination Payment by securing other employment or otherwise, nor will
such Termination Payment be reduced by reason of the Executive securing other
employment or for any other reason.  The Termination Payment shall be in lieu
of, and acceptance by the Executive of the Termination Payment shall constitute
the Executive’s release of any rights of Executive to, any other severance
payments under any Company (or Employer) severance policy, practice or
agreement; provided that if the Executive has received severance payments under
any other Company (or Employer) severance policy, practice or agreement prior to
the date of the Termination Payment hereunder, the Termination Payment will be
reduced by the amount of the severance payment received by the Executive under
such other policy, practice or agreement.  The Company shall bear up to $10,000
in the aggregate of fees and expenses of consultants and/or legal or accounting
advisors engaged by the Executive to advise the Executive as to matters relating
to the computation of benefits due and payable under this Subsection 9(b).
 
(ii) (A)  Notwithstanding any other provision of this Agreement, if any portion
of the Termination Payment or any other payment under this Agreement, or under
any other agreement with or plan of the Company or its affiliates (in its
aggregate, “Total Payments”), would constitute an “excess parachute payment”
that is subject to the tax (the

 
23

--------------------------------------------------------------------------------

 

“Excise Tax”) imposed by Section 4999 of the Internal Revenue Code of 1986, as
amended (the “Code”), or any successor provision, then the Total Payments to be
made to the Executive shall be reduced such that the value of the aggregate
Total Payments that the Executive is entitled to receive shall be One Dollar
($1) less than the maximum amount which the Executive may receive without
becoming subject to the tax imposed by Section 4999 of the Code (or any
successor provision); provided that the foregoing reduction in the amount of
Total Payments shall not apply if the After-Tax Value to the Executive of the
Total Payments prior to reduction in accordance with Subsection 9(b)(ii)(A) is
greater than the After-Tax Value to the Executive if Total Payments are reduced
in accordance with Subsection 9(b)(ii)(A).
 
(B) For purposes of this Agreement, the terms “excess parachute payment” and
“parachute payments” shall have the meanings assigned to them in Section 280G of
the Code (or any successor provision), and such “parachute payments” shall be
valued as provided therein.  Present value shall be calculated in accordance
with Section 280G(d)(4) of the Code (or any successor provision).  Within forty
(40) days following the delivery of the Notice of Termination or notice by the
Company to the Executive of its belief that there is a payment or benefit due
the Executive which will result in an excess parachute payment as defined in
Section 280G of the Code (or any successor provision), or in the case the
Executive is deemed to have incurred a Covered Termination pursuant to Section
2(b), within forty (40) days following the date of the Change in Control of the
Company, the Executive and the Company, at the Company’s expense, shall obtain
the opinion (which need not be unqualified) of nationally recognized tax counsel
(“National Tax Counsel”) selected by the Company’s independent

 
24

--------------------------------------------------------------------------------

 

auditors and acceptable to the Executive in his sole discretion (which may be
regular outside counsel to the Company), which opinion sets forth:
 
(1) the amount of the Base Period Income,
 
(2) the amount and present value of Total Payments,
 
(3) the amount and present value of any excess parachute payments determined
without regard to the limitations of this Subsection 9(b)(ii),
 
(4) the After-Tax Value of the Total Payments if the reduction in Total Payments
contemplated under Subsection 9(b)(ii)(A) did not apply, and
 
(5) the After-Tax Value of the Total Payments taking into account the reduction
in Total Payments contemplated under Subsection 9(b)(ii)(A).  The term “Base
Period Income” means an amount equal to the Executive’s “annualized includible
compensation for the base period” as defined in Section 280G(d)(1) of the Code
(or any successor provision).  For purposes of such opinion, the value of any
noncash benefits or any deferred payment or benefit shall be determined by the
Company’s independent auditors in accordance with the principles of Sections
280G(d)(3) and (4) of the Code (or any successor provisions), which
determination shall be evidenced in a certificate of such auditors addressed to
the Company and the Executive.  For purposes of determining the After-Tax Value
of Total Payments, the Executive shall be deemed to pay federal income taxes and
employment taxes at the highest marginal rate of federal income and employment
taxation in the calendar year in which the Termination Payment is to be made and
state and local income taxes at the highest marginal rates of taxation in the
state and locality of the Executive’s domicile for income tax purposes on the
date the Termination Payment is made, net of the maximum reduction in federal
income taxes that

 
25

--------------------------------------------------------------------------------

 

may be obtained from deduction of such state and local taxes.  The opinion of
National Tax Counsel shall be dated as of the Termination Date and addressed to
the Company and the Executive and shall be binding upon the Company and the
Executive.  If such opinion determines that there would be an excess parachute
payment and that the After-Tax Value of the Total Payments taking into account
the reduction contemplated under Subsection 9(b)(ii)(A) is greater than the
After-Tax Value of the Total Payments if the reduction in Total Payments
contemplated under Subsection 9(b)(ii)(A) did not apply, then the Termination
Payment hereunder or any other payment or benefit determined by such counsel to
be includible in Total Payments shall be reduced or eliminated as specified by
the Executive in writing delivered to the Company within thirty (30) days of his
receipt of such opinion or, if the Executive fails to so notify the Company,
then as the Company shall reasonably determine, so that under the bases of
calculations set forth in such opinion there will be no excess parachute
payment.  If such National Tax Counsel so requests in connection with the
opinion required by this Subsection 9(b)(ii), the Executive and the Company
shall obtain, at the Company’s expense, and the National Tax Counsel may rely on
in providing the opinion, the advice of a firm of recognized executive
compensation consultants as to the reasonableness of any item of compensation to
be received by the Executive.  If the provisions of Sections 280G and 4999 of
the Code (or any successor provisions) are repealed without succession, then
this Section 9(b)(ii) shall be of no further force or effect.
 
(C) If, notwithstanding the provisions of Subsection 9(b)(ii)(A), but subject to
Subsection 9(b)(ii)(D), it is ultimately determined by a court or pursuant to a
final determination by the Internal Revenue Service that any portion of Total
Payments is

 
26

--------------------------------------------------------------------------------

 

subject to the Excise Tax even though the reduction contemplated under
Subsection 9(b)(ii)(A) was applied in order to avoid application of the Excise
Tax, the Company shall reimburse the Executive for the Excise Tax and any
interest charges or penalties incurred by the Executive in respect of the
imposition of such Excise Tax, and for any federal, state or local income tax or
employment tax or further Excise Tax incurred by Executive with respect to any
reimbursement under this provision.  Such reimbursement shall be made as soon s
practicable after the date on which the Executive pays the tax and provides
notice to the Company of the payment of tax, but no later than the end of the
Executive’s taxable year following the taxable year in which the taxes are
remitted.
 
(D) If legislation is enacted or if regulations or rulings are promulgated that
would require the Company’s shareholders to approve this Agreement, prior to a
Change in Control of the Company, due solely to the provision contained in
Subsection 9(b)(ii)(C), then
 
(1) from and after such time as shareholder approval would be required, until
shareholder approval is obtained as required by such legislation, Subsection
9(b)(ii)(C) shall be of no force and effect;
 
(2) the Company and the Executive shall use their best efforts to consider and
agree in writing upon an amendment to this Subsection 9(b)(ii) such that, as
amended, this Subsection would provide the Executive with the benefits intended
to be afforded to the Executive by Subsection 9(b)(ii)(C) without requiring
shareholder approval; and

(3) at the reasonable request of the Executive, the Company shall seek
shareholder approval of this Agreement at the next annual meeting of
shareholders of the Company.
 
27

--------------------------------------------------------------------------------


 
10. Death.  (a)  Except as provided in Section 10(b) hereof, in the event of a
Covered Termination due to the Executive’s death, the Executive’s estate, heirs
and beneficiaries shall receive all the Executive’s Accrued Benefits through the
Termination Date.
 
(b) In the event the Executive dies after a Notice of Termination is given:
 
(i) by the Company; or
 
(ii) by the Executive for Good Reason, the Executive’s estate, heirs and
beneficiaries shall be entitled to the benefits described in Section 10(a)
hereof and, subject to the provisions of this Agreement, to such Termination
Payment as the Executive would have been entitled to had the Executive lived;
provided that the distribution will be made as soon as practicable (and within
90 days following) the Executive’s death and the requirement that payment be
deferred until the last business day of the seventh month following the month in
which occurs the Executive’s Separation from Service will not apply.  For
purposes of this Subsection 10(b), the Termination Date shall be the earlier of
thirty days following the giving of the Notice of Termination, subject to
extension pursuant to Section 1(o) hereof, or one day prior to the end of the
Employment Period.
 
11. Retirement.  If, during the Employment Period, the Executive and the Company
shall execute an agreement providing for the early retirement of the Executive
from the Company, or the Executive shall otherwise give notice that he is
voluntarily choosing to retire early from the Company, the Executive shall
receive Accrued Benefits through the Termination Date; provided, that if the
Executive’s employment is terminated by the Executive for Good Reason or by the
Company other than by reason of death, disability or Cause and the Executive
also, in connection with such termination, elects voluntary early retirement,
the
 
28

--------------------------------------------------------------------------------


 
Executive shall also be entitled to receive a Termination Payment pursuant to
Section 8(a) hereof.
 
12. Termination for Disability.  If, during the Employment Period, as a result
of the Executive’s disability due to physical or mental illness or injury
(regardless of whether such illness or injury is job-related), the Executive
shall have been absent from the Executive’s duties hereunder on a full-time
basis for a period of six consecutive months and, within thirty days after the
Company notifies the Executive in writing that it intends to terminate the
Executive’s employment (which notice shall not constitute the Notice of
Termination contemplated below), the Executive shall not have returned to the
performance of the Executive’s duties hereunder on a full-time basis, the
Company may terminate the Executive’s employment for purposes of this Agreement
pursuant to a Notice of Termination given in accordance with Section 13
hereof.  If the Executive’s employment is terminated on account of the
Executive’s disability in accordance with this Section, the Executive shall
receive Accrued Benefits in accordance with Section 9(a) hereof and shall remain
eligible for all benefits provided by any long term disability programs of the
Company in effect at the time of such termination.
 
13. Termination Notice and Procedure.  Any Covered Termination by the Company or
the Executive (other than a termination of the Executive’s employment that is a
Covered Termination by virtue of Section 2(b) hereof) shall be communicated by
written Notice of Termination to the Executive, if such Notice is given by the
Company, and to the Company, if such Notice is given by the Executive, all in
accordance with the following procedures and those set forth in Section 23
hereof:
 
29

--------------------------------------------------------------------------------


 
(a) If such termination is for disability, Cause or Good Reason, the Notice of
Termination shall indicate in reasonable detail the facts and circumstances
alleged to provide a basis for such termination.
 
(b) Any Notice of Termination by the Company shall have been approved, prior to
the giving thereof to the Executive, by a resolution duly adopted by a majority
of the directors of the Company (or any successor corporation) then in office.
 
(c) If the Notice is given by the Executive for Good Reason, the Executive may
cease performing his duties hereunder on or after the date fifteen days after
the delivery of Notice of Termination and shall in any event cease employment on
the Termination Date.  If the Notice is given by the Company, then the Executive
may cease performing his duties hereunder on the date of receipt of the Notice
of Termination, subject to the Executive’s rights hereunder.
 
(d) The Executive shall have thirty days, or such longer period as the Company
may determine to be appropriate, to cure any conduct or act, if curable, alleged
to provide grounds for termination of the Executive’s employment for Cause under
this Agreement pursuant to Subsection 1(d)(iii) hereof.
 
(e) The recipient of any Notice of Termination shall personally deliver or mail
in accordance with Section 23 hereof written notice of any dispute relating to
such Notice of Termination to the party giving such Notice within fifteen days
after receipt thereof; provided, however, that if the Executive’s conduct or act
alleged to provide grounds for termination by the Company for Cause is curable,
then such period shall be thirty days.  After the expiration of such period, the
contents of the Notice of Termination shall become final and not subject to
dispute.

14. Further Obligations of the Executive.
 
(a) Competition.  The Executive agrees that, in the event of any Covered
Termination where the Executive is entitled to Accrued Benefits and the
Termination Payment,
 
30

--------------------------------------------------------------------------------


 
the Executive shall not, for a period expiring one year after the Termination
Date, without the prior written approval of the Company’s Board of Directors,
participate in the management of, be employed by or own any business enterprise
at a location within the United States that engages in substantial competition
with the Company or its subsidiaries, where the operating revenues of the
Company from activities in competition with such entity amount to 10% or more of
the total operating net revenues of the Company for its most recently completed
fiscal year; provided, however, that nothing in this Section 14(a) shall
prohibit the Executive from owning stock or other securities of a competitor
amounting to less than five percent of the outstanding capital stock of such
competitor.
 
(b) Confidentiality.  During and following the Executive’s employment by the
Company, the Executive shall hold in confidence and not directly or indirectly
disclose or use or copy or make lists of any confidential information or
proprietary data of the Company (including that of the Employer), except to the
extent authorized in writing by the Board of Directors of the Company or
required by any court or administrative agency, other than to an employee of the
Company or a person to whom disclosure is reasonably necessary or appropriate in
connection with the performance by the Executive of duties as an executive of
the Company.  Confidential information shall not include any information known
generally to the public or any information of a type not otherwise considered
confidential by persons engaged in the same business or a business similar to
that of the Company.  All records, files, documents and materials, or copies
thereof, relating to the business of the Company which the Executive shall
prepare, or use, or come into contact with, shall be and remain the sole
property of the Company and shall be promptly returned to the Company upon
termination of employment with the Company.
 
31

--------------------------------------------------------------------------------


 
15. Expenses and Interest.  If, after a Change in Control of the Company, (i) a
dispute arises with respect to the enforcement of the Executive’s rights under
this Agreement or (ii) any legal or arbitration proceeding shall be brought to
enforce or interpret any provision contained herein or to recover damages for
breach hereof, in either case so long as the Executive is not acting in bad
faith, the Executive shall recover from the Company any reasonable attorneys’
fees and necessary costs and disbursements incurred as a result of such dispute,
legal or arbitration proceeding (“Expenses”), and prejudgment interest on any
money judgment or arbitration award obtained by the Executive calculated at the
rate of interest announced by US Bank Milwaukee, National Association,
Milwaukee, Wisconsin, or any successor thereto, from time to time as its prime
or base lending rate from the date that payments to him should have been made
under this Agreement.  Within ten days after the Executive’s written request
therefore (but in no event later than the end of the calendar year following the
calendar year in which such Expense is incurred), the Company shall reimburse
the Executive, or such other person or entity as the Executive may designate in
writing to the Company, the Executive’s reasonable Expenses.
 
16. Payment Obligations Absolute.  The Company’s obligation during and after the
Employment Period to pay the Executive the amounts and to make the benefit and
other arrangements provided herein shall be absolute and unconditional and shall
not be affected by any circumstances, including, without limitation, any setoff,
counterclaim, recoupment, defense or other right which the Company may have
against him or anyone else.  Except as provided in Section 15 of this Agreement,
all amounts payable by the Company hereunder shall be paid without notice or
demand.  Each and every payment made hereunder by the Company shall be final,
and the Company will not seek to recover all or any part of such payment from
the Executive, or from whomsoever may be entitled thereto, for any reason
whatsoever.
 
32

--------------------------------------------------------------------------------


 
17. Successors.  (a) If the Company sells, assigns or transfers all or
substantially all of its business and assets to any Person or if the Company
merges into or consolidates or otherwise combines (where the Company does not
survive such combination) with any Person (any such event, a “Sale of
Business”), then the Company shall assign all of its right, title and interest
in this Agreement as of the date of such event to such Person, and the Company
shall cause such Person, by written agreement in form and substance reasonably
satisfactory to the Executive, to expressly assume and agree to perform from and
after the date of such assignment all of the terms, conditions and provisions
imposed by this Agreement upon the Company.  Failure of the Company to obtain
such agreement prior to the effective date of such Sale of Business shall be a
breach of this Agreement constituting “Good Reason” hereunder, except that for
purposes of implementing the foregoing the date upon which such Sale of Business
becomes effective shall be deemed the Termination Date.  In case of such
assignment by the Company and of assumption and agreement by such Person, as
used in this Agreement, “Company” shall thereafter mean such Person which
executes and delivers the agreement provided for in this Section 17 or which
otherwise becomes bound by all the terms and provisions of this Agreement by
operation of law, and this Agreement shall inure to the benefit of, and be
enforceable by, such Person.  The Executive shall, in his discretion, be
entitled to proceed against any or all of such Persons, any Person which
theretofore was such a successor to the Company (as defined in the first
paragraph of this Agreement) and the Company (as so defined) in any action to
enforce any rights of the Executive hereunder.  Except as provided in this
Subsection, this Agreement shall not be assignable by the Company.  This
Agreement shall not be terminated by the voluntary or involuntary dissolution of
the Company.
 
33

--------------------------------------------------------------------------------


 
(b) This Agreement and all rights of the Executive shall inure to the benefit of
and be enforceable by the Executive’s personal or legal representatives,
executors, administrators, heirs and beneficiaries.  All amounts payable to the
Executive under Sections 7, 8, 9, 10, 11, 12 and 15 hereof if the Executive had
lived shall be paid, in the event of the Executive’s death, to the Executive’s
estate, heirs and representatives; provided, however, that the foregoing shall
not be construed to modify any terms of any benefit plan of the Company, as such
terms are in effect on the date of the Change in Control of the Company, that
expressly govern benefits under such plan in the event of the Executive’s death.
 
18. Severability.  The provisions of this Agreement shall be regarded as
divisible, and if any of said provisions or any part hereof are declared invalid
or unenforceable by a court of competent jurisdiction, the validity and
enforceability of the remainder of such provisions or parts hereof and the
applicability thereof shall not be affected thereby.
 
19. Amendment.  This Agreement may not be amended or modified at any time except
by written instrument executed by the Company and the Executive.
 
20. Withholding.  The Company shall be entitled to withhold from amounts to be
paid to the Executive hereunder any federal, state or local withholding or other
taxes or charges which it is from time to time required to withhold; provided,
that the amount so withheld shall not exceed the minimum amount required to be
withheld by law.  In addition, if prior to the date of payment of the
Termination Payment hereunder, the Federal Insurance Contributions Act (FICA)
tax imposed under Sections 3101, 3121(a) and 3121(v)(2), where applicable,
becomes due, the Company may provide for an immediate payment of the amount
needed to pay the Executive’s portion of such tax (plus an amount equal to the
taxes that will be due on such amount) and the Executive’s Termination Payment
shall be reduced accordingly.  The Company
 
34

--------------------------------------------------------------------------------


 
shall be entitled to rely on an opinion of nationally recognized tax counsel if
any question as to the amount or requirement of any such withholding shall
arise.
 
21. Certain Rules of Construction.  No party shall be considered as being
responsible for the drafting of this Agreement for the purpose of applying any
rule construing ambiguities against the drafter or otherwise.  No draft of this
Agreement shall be taken into account in construing this Agreement.  Any
provision of this Agreement which requires an agreement in writing shall be
deemed to require that the writing in question be signed by the Executive and an
authorized representative of the Company.
 
22. Governing Law; Resolution of Disputes.  This Agreement and the rights and
obligations hereunder shall be governed by and construed in accordance with the
laws of the State of Wisconsin.  Any dispute arising out of this Agreement
shall, at the Executive’s election, be determined by arbitration under the rules
of the American Arbitration Association then in effect (in which case both
parties shall be bound by the arbitration award) or by litigation.  Whether the
dispute is to be settled by arbitration or litigation, the venue for the
arbitration or litigation shall be Green Bay, Wisconsin or, at the Executive’s
election, if the Executive is not residing or working in the Green Bay,
Wisconsin metropolitan area, in the judicial district encompassing the city in
which the Executive resides; provided, that, if the Executive is not then
residing in the United States, the election of the Executive with respect to
such venue shall be either Green Bay, Wisconsin or in the judicial district
encompassing that city in the United States among the thirty cities having the
largest population (as determined by the most recent United States Census data
available at the Termination Date) which is closest to the Executive’s
residence.  The parties consent to personal jurisdiction in each trial court in
the selected venue having subject matter jurisdiction notwithstanding their
residence or situs, and each party
 
35

--------------------------------------------------------------------------------


 
 irrevocably consents to service of process in the manner provided hereunder for
the giving of notices.
 
23. Notice.  Notices given pursuant to this Agreement shall be in writing and,
except as otherwise provided by Section 13(c) hereof, shall be deemed given when
actually received by the Executive or actually received by the Company’s
Secretary or any officer of the Company other than the Executive.  If mailed,
such notices shall be mailed by United States registered or certified mail,
return receipt requested, addressee only, postage prepaid, if to the Company, to
Integrys Energy Group, Inc., Attention:  Secretary (or President, if the
Executive is the Secretary), 700 North Adams Street, P.O. Box 19001, Green Bay,
Wisconsin 54307, or if to the Executive, at the address set forth below the
Executive’s signature to this Agreement, or to such other address as the party
to be notified shall have theretofore given to the other party in writing.
 
24. No Waiver.  No waiver by either party at any time of any breach by the other
party of, or compliance with, any condition or provision of this Agreement to be
performed by the other party shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same time or any prior or subsequent time.
 
25. Headings.  The headings herein contained are for reference only and shall
not affect the meaning or interpretation of any provision of this Agreement.
 
26. Code Section 409A Compliance.  The Company and the Executive agree that to
the extent Code Section 409A applies to this Agreement, the Agreement shall be
interpreted and administered in accordance with the requirements of Code Section
409A so that there will not be a plan failure under Code Section 409A(a)(1), and
all amounts payable hereunder shall be distributed only in compliance with the
requirements of Code Section 409A,
 
36

--------------------------------------------------------------------------------


 
including by way of example and without limitation, Code Section 409A(2)(A)(i),
which prohibits the distribution of certain compensation subject to Code Section
409A to a “specified employee” of a publicly traded company, in the case of a
distribution that occurs by reason of the employee’s separation of service other
than death, from occurring any earlier than six months after the date of such
separation of service.  The Executive acknowledges that to avoid an additional
tax on payments that may be payable or benefits that may be provided under this
Agreement and that constitute deferred compensation that is not exempt from
Section 409A of the Code, the Executive must make a reasonable, good faith
effort to collect any payment or benefit to which the Executive believes the
Executive is entitled hereunder no later than 90 days after the latest date upon
which the payment could have been made or benefit provided under this Agreement,
and if not paid or provided, must take further enforcement measures within 180
days after such latest date.
 
37

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.
 
INTEGRYS ENERGY GROUP, INC.




By:                                                                      


Title:                                                                      




Attest:                                                                      


Title:                                                                      




EXECUTIVE:




By:                                                                      


Title:                                                                      




EXECUTIVE ADDRESS:
 
___________________________________________
 
___________________________________________
 

 
38

--------------------------------------------------------------------------------

 
